Exhibit 10.1

 

HOSPITALITY PROPERTIES TRUST

 

1995 INCENTIVE SHARE AWARD PLAN

 

Hospitality Properties Trust hereby amends the Hospitality Properties Trust 1995
Incentive Share Award Plan (the “Plan”) effective May 30, 2003 as follows:

 

* * * * *

 

1.  The second sentence of Section IX. of the Plan is amended to substitute “May
30, 2013” for December 31, 2005.

 

* * * * *

 

2.  The following shall be added after the first sentence of Section III. of the
Plan:

 

In no event shall the number of Shares issued under the Plan together with
Shares issued under the Hospitality Properties Trust 2003 Incentive Share Award
Plan (the “New Plan”) exceed the lesser of (i) 3,128,791 Shares or (ii) 5% of
the Company’s outstanding Shares as of May 30, 2003.  No Trustee or officer of
the Company may be granted under this Plan and the New Plan together more than
the lesser of (i) 625,758 Shares or (ii) 1% of the Company’s outstanding Shares
as of May 30, 2003.

 

* * * * *

 

3.  These amendments, or any part hereof, may be terminated at any time by
action of the Board without, however, affecting the rights of a Participant or
the Company as to Shares granted prior to such termination.  In the case of any
such termination, and absent any further action by the Board to terminate the
Plan as a whole, the Plan as it existed immediately prior to these amendments
shall continue in full force and effect, together with any part of these
amendments not so terminated.

 

--------------------------------------------------------------------------------